ORDER
PER CURIAM:
Audrey Jenkins, who holds a doctorate degree in veterinary medicine, appeals the denial of a Missouri veterinary license and asserts error both from the decision of the Administrative Hearing Commission and also the trial court. Jenkins is licensed as a veterinarian in two other states, but before she received those licenses, she failed the national certification test four times prior to passing it on her fifth attempt. Missouri denied her a license to practice veterinary medicine based on the fact that she failed the exam four times. In her first point on appeal, Jenkins argues that the Commission erred in denying her a license because the regulation on which the denial was based is contrary to Missouri law in that the statute that permits licensure through reciprocity does not limit the number of times a person can take the national certifying examination in order to be licensed. In her second point on appeal, Jenkins argues that the trial court erred in affirming the denial of the license because the Veterinary Medical Board’s statutory interpretation and practice of issuing licenses by reciprocity violate her constitutional right to due process. In her third point, Jenkins argues that the Commission and the trial court erred in denying her a license because she met the requirements for licensure by reciprocity. We affirm. Rule 84.16(b). A memorandum explaining our decision has been provided to the parties.